Citation Nr: 0940090	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for left ear hearing loss, 
and if so may such claim be granted.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to 
include consideration as secondary to diabetes mellitus.

5.  Entitlement to service connection for a foot disorder, to 
include a foot rash and the residuals of immersion foot.

6.  Entitlement to service connection for a depressive 
disorder, to include consideration as secondary to diabetes 
mellitus.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

The issues of entitlement to (i) service connection for 
hypertension, to include consideration as secondary to 
diabetes mellitus, and (ii) a total disability rating based 
on TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A May 1973 rating decision denied service connection for 
left ear hearing loss because there was no evidence any 
current disability.

2.  Evidence added to the record since the May 1973 rating 
decision relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
left ear hearing loss, and raises a reasonable possibility of 
substantiating that claim.

3.  A decrease in left ear hearing acuity was noted in 
service; it had worsened in 1973, and is worse still 
currently.  

4.  Right ear hearing loss was not present during service, 
was not manifest within a year after separation from service, 
and current hearing loss did not develop as a result of any 
incident during service, including exposure to noise.

5.  Tinnitus was not present during, or within a year after 
service, and the currently claimed tinnitus did not develop 
as a result of any incident during service, including 
exposure to noise and/or medications.

6.  The Veteran's feet were found to be normal at separation, 
with no indication of any rashes or residuals of immersion 
foot.  

7.  There is no medical evidence of a current diagnosis of 
foot disorder, to include a foot rash and the residuals of 
immersion foot.

8.  The Veteran is service connected for diabetes mellitus, 
type II and has a current diagnosis of depression.  

9.  The Veteran was examined for VA purposes in February 
2007, and found to have some depression related to his 
diabetes mellitus diagnosis.  



CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 1973 rating 
decision denying the Veteran's application for service 
connection for left ear hearing loss is new and material and 
his claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, left 
ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Right ear hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

4.  Tinnitus was not incurred in or aggravated by service and 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

5.  A foot disorder, to include a foot rash and the residuals 
of immersion foot, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).

6.  A depressive disorder was caused by or aggravated by a 
service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a January 2006 
correspondence to the Veteran.  

As it relates to the Veteran's claim to reopen service 
connection, RO correspondences sent in March 2006 discussed 
the particular legal requirements applicable to the claim to 
reopen, the evidence considered, and the division in 
responsibilities in obtaining evidence, as required by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, this correspondence informed the Veteran why 
his claim was previously denied.  Essentially, the 
requirements outlined in Kent v. Nicholson, 20 Vet App 1 
(2006), regarding notice requirements for claims to reopen 
final decisions were satisfied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues decided herein has been 
obtained.  The Veteran has been provided VA examinations, and 
relevant VA and private medical documentation related to his 
claims has been obtained.  However, there is no medical 
evidence of record indicating the Veteran has a current 
diagnosis of any foot disorder, to include a foot rash and 
the residuals of immersion foot, so the Board finds that VA 
need not provide an examination related to this claim.  
38 C.F.R. § 3.159(c)(4)(C)(ii).  Further, the Veteran has 
been provided a hearing, and the Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.


New and Material Evidence

A May 1973 rating decision denied the Veteran's service 
connection claim for left ear hearing loss, finding there was 
no evidence of any current left ear hearing disability.  In 
making this decision, the RO considered the Veteran's service 
treatment records, and multiple VA examinations.  Ultimately, 
the decision became final, after the Veteran failed to appeal 
the decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the May 1973 rating decision.  Of particular relevance 
is a February 2007 VA audiological examination, which 
diagnosed the Veteran with mild sloping to moderately severe 
sensorineural hearing loss.  This relates to a previously 
unestablished fact that is necessary to establish the 
Veteran's service connection claim.  

At the time of the May 1973 rating decision, the RO concluded 
there had been had been no showing that the Veteran had any 
current left ear hearing disability.  The Veteran has now 
presented evidence related to this previously unestablished 
necessary element of his claim.  Specifically, he has 
presented evidence which provides support for his contention 
that he has a current left ear hearing disability, which he 
contends is related to his military service.  The Board finds 
the newly submitted documents to be new and material 
evidence, within the meaning of 38 C.F.R. § 3.156(a) and the 
claim for service connection is reopened.  

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  

Hearing Loss and Tinnitus Claims

The Veteran contends that he was exposed to loud noises 
during service.  Specifically, the Veteran attributes his 
current bilateral hearing loss and tinnitus to his duties as 
a heavy truck driver, and to multiple ear infections 
sustained in service.  This in service exposure forms the 
basis of the Veteran's claim that his current bilateral 
hearing loss and tinnitus are related to his military 
service.

At the time of the Veteran's March 1967 entrance examination, 
no abnormalities associated with the Veteran's ears were 
noted, and at the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
0
LEFT
10
15
5
-
10

Service treatment records dated in August 1969 and July 1969 
document the Veteran's treatment and diagnosis of left ear 
infections.  On both occasions, the service treatment records 
indicate the Veteran's left ear infection resolved.  At the 
time of the Veteran's November 1969 separation examination, 
audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

In addition, the Veteran noted on his report of medical 
history that he had at some point (i) ear, nose, or throat 
trouble, (iii) running ears, and (iii) hearing loss.  It was 
also recorded that he complained of subjective left ear 
hearing loss.  The examiner, however, indicated there were no 
abnormalities of the ears on clinical evaluation, and no 
diagnosis of hearing loss was entered following this 
examination.  

In connection with a previous claim for hearing loss, the 
Veteran submitted a report from a private physician which 
described a left ear hearing loss.  The Veteran was then 
provided a VA audiological examination in March 1973.  At 
this time, the Veteran did not attribute his hearing loss to 
any specific incident in service, but reported multiple in 
service treatments for ear infection.  The Veteran also made 
no contention that he had any tinnitus, or ringing in his 
ear.  Audiological evaluation revealed pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
20
LEFT
10
10
10
5
25

The examiner did not diagnose hearing loss or tinnitus.  

To support his claim, the Veteran has submitted a private 
audiological examination dated July 1973.  At this 
audiological evaluation it appears pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
-
40
LEFT
35
35
35
-
35

Though the results of this examination reflect impaired 
hearing pursuant to VA criteria, the Veteran was not 
diagnosed to have hearing loss or tinnitus.  Rather, the 
diagnoses entered were bilateral Otis Media (ear infection) 
and possible Meniere's syndrome and did not indicate either 
diagnoses was related to military service or any incident 
therein.  

In an effort to assist the Veteran with his present claim, a 
February 2007 VA audiological examination was conducted.  At 
this time, the examiner recorded the Veteran's account of the 
onset of bilateral hearing loss and tinnitus in service, 
recorded the Veteran's denial of any post service 
recreational or occupation noise exposure, and the Veteran's 
reported post service history of bilateral ear treatments.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
55
LEFT
20
25
30
35
55

Based on these findings, the VA audiological examiner 
diagnosed (i) right ear hearing within normal limits from 250 
to 2000 hertz, then a mild sloping to moderately severe 
sensorineural hearing loss from 3000 hertz to 8000 hertz and 
(ii) left ear hearing with normal limits from 250 to 1000 
hertz, then a mild sloping to moderately severe sensorineural 
hearing loss from 2000 to 8000 hertz.  

In March 2007, after reviewing the Veteran's claims folder 
and considering the findings of the February 2007 VA 
audiological examination, the examiner opined that the 
Veteran's hearing loss and tinnitus were not related to 
military service.  In this regard, the examiner noted the 
Veteran's separation examination demonstrated that the 
Veteran's "hearing was within normal limits for both ears," 
and the March 1973 VA audiological examination that 
demonstrated "essentially normal hearing [in] both ears, 
except for a mild hearing loss at 8000 hertz in the right ear 
and a mild hearing loss at 4000 hertz in the left ear," 
(acknowledging, however, the finding in March 1973 did not 
meet the VA definition of hearing loss disability).  As to 
tinnitus, she opined that the Veteran's tinnitus was not 
related to service, because there was no notation of any in 
service complaints and none shortly after service.  

In analyzing the foregoing evidence, the Board must consider 
the Veteran's statements that his hearing loss and tinnitus 
are related to service.  However, the Veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
Veteran's opinion alone is insufficient to provide the 
requisite nexus between his in service noise exposure and his 
current hearing loss and tinnitus claim.  Nevertheless, the 
Veteran did complain of a decrease in left ear hearing acuity 
in service, and while audiologic evaluation revealed it was 
not severe enough to be considered a disability for VA 
purposes, the complaint was however borne out by this 
evaluation.  A similar finding was reflected at the time of 
the Veteran's initial claim, and in fact, contemporaneous 
examination established the hearing loss had worsened, 
(although, again, it had not yet reached the point where VA 
considers it disabling for benefits purposes).  Current 
examination in 2007, shows the left ear hearing loss worse 
still and now constitutes a disability for VA purposes.  
While the current VA examiner concluded this hearing loss was 
not related to military service, in the face of left ear 
hearing loss complaints recorded in service, as well as in 
the years soon after service and currently, together with 
audiograms corroborating these complaints, there is at least 
a reasonable doubt as to whether the examiner's conclusion is 
accurate.  Resolving that doubt in favor of the Veteran, a 
basis upon which to link left ear hearing loss to service has 
been presented, and service connection is warranted.  

As to the right ear hearing loss and tinnitus, the only 
medical opinion of record indicates that the hearing loss and 
tinnitus are not related to military service.  Likewise, 
there are no records from service and for years after service 
reflecting any right ear hearing loss or tinnitus complaints.  
Although there was an apparent diminution of right ear 
hearing acuity as recorded in service audiograms, this was 
not at a level considered a disability for VA purposes, and 
the Veteran made no in-service complaints of a right ear 
hearing loss.  The absence of such complaints belies any 
contention they have been present since service.  This, 
coupled with the lack of competent evidence linking the 
Veteran's current right ear hearing loss and tinnitus to his 
military service or any incident in service provides an 
insufficient basis upon which to grant the Veteran's claims.
 
Accordingly, the Board concludes that right ear hearing loss 
and tinnitus were not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  

Foot Disorder

The Veteran's claim and various statements imply his belief 
that he has a foot disorder, to include a foot rash and the 
residuals of immersion foot, as a result of rashes he had in 
service.  

An October 1968 service treatment record documents the 
Veteran's in service treatment for an ingrown toenail on his 
left foot.  Also, a March 1969 service treatment record 
documents the Veteran's treatment for a macular erythematous 
rash, which was found to be secondary to sweating and heat.  
The Veteran's service treatment records do not indicate 
either of these conditions went unresolved or required 
further treatment.  The Veteran's March 1967 entrance and 
November 1969 separation examinations note no abnormalities 
associated with the Veteran's (i) feet, or (ii) skin, 
lymphatics, and the Veteran denied any skin diseases.  

There is no medical evidence indicating any current diagnosis 
of a foot disorder, to include a foot rash or the residuals 
of immersion foot.  Additionally, there is no indication in 
the Veteran's VA medical file or the Veteran's private 
treatment records that he has been treated for a foot 
disorder, to include a foot rash or the residuals of 
immersion foot, or has been diagnosed with such a condition 
by a medical professional.  Absent the presence of the 
claimed disability, there is no basis upon which to award 
service connection for it.  Accordingly, the Veteran's 
service connection claim for a foot disorder, to include a 
foot rash and the residuals of immersion foot, is denied.

Depressive Disorder Claim

The analysis my be briefly stated.  An August 2005 rating 
action granted the Veteran service connection for diabetes 
mellitus, type II.  At the Veteran's February 2007 VA 
examination, he had a number of psychiatric diagnoses, among 
them was depression.  Also expressed in the report was the 
opinion that this depression was considered, at least in 
part, secondary to the Veteran's service connected diabetes.  
The examiner went on to relate that he was unable to 
apportion the percentage of the Veteran's depression to 
diabetes versus other problems.  

This opinion satisfactorily links the Veteran's claimed 
depression to his service connected disability, for purposes 
of granting service connection.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for left ear hearing loss.

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a foot disorder, to include a foot 
rash and the residuals of immersion foot, is denied.

Service connection for a depressive disorder, to include 
consideration as secondary to diabetes mellitus, is granted
REMAND

Regarding hypertension, the Veteran indicates he was 
diagnosed to have this disability in the early 1970's.  A 
service treatment record reflects an instance when his blood 
pressure level was 140/90, and a reading taken in connection 
with a VA examination conducted in 1973, revealed his blood 
pressure was 130/90 when sitting.  In a May 2006 statement, a 
private physician who indicated he had treated the Veteran 
for "many years," suggested hypertension had been present 
since service.  A VA examiner in 2007 opined hypertension was 
not related to diabetes, but did not address whether it had 
its onset in service.  Another opinion should be sought.  

The Board also notes that the Veteran seeks to establish his 
entitlement to a total disability evaluation based on TDIU.  
At his April 2008 hearing, the Veteran indicated that the 
Social Security Administration (SSA) had granted him 
unemployablility benefits based in part on his diabetes and 
depression.  Hearing Trans., p. 27-28.  As an August 2005 
rating action granted the Veteran service connection for 
diabetes mellitus and the present Board decision granted 
service connection for depression secondary to diabetes 
mellitus, VA has an obligation to obtain the Veteran's SSA 
file because it may contain information that will assist the 
Veteran establish his TDIU claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Likewise a current examination addressing 
this issue should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  With the necessary assistance from the 
Veteran, copies of the earliest records of 
the Veteran's treatment for hypertension by 
Robert B. Rook, M.D. should be sought.  

2.  Next, the Veteran should be scheduled 
to undergo a VA examination to determine 
whether his hypertension had its onset 
either in service or during the first year 
after service.  The examiner should review 
the claims folder, consider any history the 
Veteran provides and offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's hypertension had its 
onset either in service or within one year 
of his separation from active duty.  A 
complete rationale should be provided for 
all opinions expressed.

3.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  All efforts to obtain the records 
should be fully documented, and a negative 
response if records are not available 
should be requested.

4.  After completing the above 
development, the Veteran should be 
scheduled for a VA examination in order to 
determine whether his service connected 
disabilities are preventing him from 
substantially gainful employment.  Prior 
to the examination, the claims folder 
should be made available to the examiner 
for review.  A notation to the effect that 
this record review took place should be 
included in the examination report.  The 
examiner should conduct any appropriate 
studies to support her or his findings.  
The rationale for any opinion expressed 
should be stated.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


